Court of Appeals, State of Michigan

                                               ORDER
                                                                             Michael F. Gadola
People of MI v Emmanuel Jerome Beverly                                         Presiding Judge

Docket No.     326199                                                        Deborah A. Servitto

LC No.         14-7348-01                                                    Douglas B. Shapiro
                                                                               Judges


                This Court orders that the motion to clarify/correct opinion is GRANTED because the
first sentence of Judge Shapiro's September 20, 2016 concurring opinion transposed the terms ''waived"
and "forfeited." In order to correct this error, the Court orders that the September 20, 2016 opinions are
hereby VACA TED, and issues the attached opinions.




                                 NOV 0 1 2016
                                        Date